DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 12/18/2020 amended claims 1 and 22.  Claims 1-6, 10, 11, and 14-23 are pending and rejected.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sakigawa (US 20160033122 A1).

Regarding claim 23, Sakigawa further teaches a projector comprising: the light source device according to claim 22; a light modulation device (204) configured to modulate light emitted from the light source device; and a projection optical device (lenses; Fig. 2; [0007], [0026], [0039], [0045], [0051]) configured to project the light modulated by the light modulation device.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20120275149 A1) in view of Lin (US 20100309437 A1).
Regarding claim 1, Huang teaches a light source device comprising: a first light source section (18) configured to emit first light (A1) along a first direction; a second light source section (22) configured to emit second light (A3) along a second direction intersecting the first direction; a light combining member (16) configured to allow the first light (A1) to pass through the light combining member (16), configured to reflect the second light (A3) along the first direction, and configured to combine the first light (A1) and the second light (A3); wherein: the first light source section (18) includes a first solid-state light source which emits the first light 
Huang does not explicitly teach casing to which the first light source section (18) and the second light source section (22) are attached outside; and a holding member fixed inside the casing, the holding member being configured to hold the light combining member (16) inside the casing, where the casing includes a first opening through which the first light passes and a second opening through which the second light passes, and the first light source section is fixed to the casing so as to cover the first opening from outside of the casing and the second light source section is fixed to the casing so as to cover the second opening from outside of the casing.
Lin teaches a casing (271, 272, 273) to which the first light source section (26a/b/c) and the second light source section (26b/c/a) are attached outside; and a holding member (272 surfaces) fixed inside the casing, the holding member being configured to hold the light combining member (252) inside the casing (Fig. 2 and 3), the casing includes a first opening (the opening defined by 271) through which the first light passes and a second opening (the other 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Huang with Lin; because it is a matter of common sense that Lin provides a mounting mechanism for the light sources of Huang in order to practice the invention of Huang.
Regarding claim 2, Huang does not explicitly teach a condensing lens configured to condense the light combined together by the light combining member, wherein the holding member holds the condensing lens.  
Lin teaches a condensing lens (253) configured to condense the light combined together by the light combining member, wherein the holding member holds the condensing lens (Fig. 2 and 3).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Huang with Lin; because it allows focusing the light on a target.
Regarding claim 3, the combination of Huang and Lin consequently results in a pressing member configured to press the condensing lens toward the holding member (Fig. 2 and 3).  
Regarding claim 17, Huang and Lin teaches the light source to be used in projection display apparatus ([0006], [0007] of Huang).  It is well known in the art that a projection display apparatus has a light modulation device configured to modulate light emitted from the light source device; and a projection optical device configured to project the light modulated by the light modulation device (Fig. 2 of Lin). 
rd 165) configured to reflect, along the first direction, the second light (A3) emitted from the fifth solid-state light source, the first reflection section (1st 165), the second reflection section (2nd 165), and the third reflection section are arranged along the third direction (Fig. 2), and the first light (A1) emitted from the fourth solid-state light source passes between the second reflection section (2nd 165) and the third reflection section (Fig. 2 and 3).  
Regarding claim 20, Huang, as modified by Lin, further teaches the light combining member (16) is formed as a plate-like body in which the first reflection section (1st 165) and the second reflection section (2nd 165) are arranged (Fig. 2).  
Regarding claim 21, Huang, as modified by Lin, further teaches a reflection surface of the first reflection section (1st 165) and a reflection surface of the second reflection section (2nd 165) are arranged in one plane along the third direction (Fig. 2).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin and in further view of Sakigawa (US 20160033122 A1).
Regarding claim 4, the combination of Huang and Lin does not explicitly teach an optical component on which light emitted from the light source casing is incident; and an 
Sakigawa teaches an optical component (314) on which light emitted from the light source casing is incident; and an accommodation casing (306) configured to accommodate the optical component (314), the accommodation casing connected to the light source casing, wherein the accommodation casing has a first casing having an opening in which the optical component is inserted, the first casing in which the inserted optical component is arranged inside ([0026]), and a second casing (301) laid over the opening, the second casing combined with the first casing (306; Fig. 4 and 5). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Huang and Lin with Sakigawa; because it provides airtight sealing for the projector housing.
Regarding claim 5, the combination of Huang, Lin and Sakigawa consequently results in an elastic member (302; Sakigawa) arranged between the first casing (306; Sakigawa) and the second casing (301; Fig. 4-6; Sakigawa). 
Regarding claim 6, the combination of Huang, Lin and Sakigawa consequently results in one casing of the first casing and the second casing has a groove part (303, 305; Sakigawa) formed along an outer edge of the one casing, the groove part with the elastic member (302; Sakigawa) arranged inside (Fig. 4-6; Sakigawa), wherein the other casing has a pressing part . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin and in further view of Tanaka (US 20120133903 A1).
Regarding claim 10, neither Huang nor Lin teaches a parallelizing lens configured to parallelize the light incident from the condensing lens; a wavelength conversion element configured to convert an wavelength of a part of the light parallelized by the parallelizing lens; a diffusion element configured to diffuse another part of the light parallelized by the parallelizing lens; and a light combining device configured to combine the light converted by the wavelength conversion element and the light diffused by the diffusion element, the light combining device emitting the combined light. 
Tanaka teaches a parallelizing lens (15) configured to parallelize the light incident from the condensing lens (14); a wavelength conversion element (19) configured to convert an wavelength of a part of the light parallelized by the parallelizing lens; a diffusion element (16) configured to diffuse another part of the light parallelized by the parallelizing lens; and a light combining device (17) configured to combine the light converted by the wavelength conversion element and the light diffused by the diffusion element, the light combining device emitting the combined light (Fig. 1A and 6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Huang and Lin with Tanaka; because it allows using lasers/LED in a projection device.

Claims 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin and in further view of Xu (US 20120230013 A1).
Regarding claim 11, Huang further teaches a light source device (Fig. 1-7) comprising: the first light source section (18) has a first light emission area and a second light emission area which are separately arranged at a first interval (Fig. 3, 6, and 7), the second light source section (22) has a third light emission area and a fourth light emission area which are separately arranged at the first interval along an arrangement direction in which the first light emission area and the second light emission area are arranged, the first and second emission areas and the third and fourth emission areas are shifted from each other along the arrangement direction (Fig. 3, 6, and 7), the light combining member (16) includes: a plurality of first incident sections on which light emitted from the first emission area and light emitted from the second emission area are incident; and a plurality of second incident sections on which light emitted from the third emission area and light emitted from the fourth emission area are incident, the plurality of first incident sections and the plurality of second incident sections are arranged along the arrangement direction (Fig. 2), 
Neither Huang nor Lin explicitly teaches a condensing lens configured to condense the light combined by the light combining member as claimed.
Xu teaches a condensing lens (3) configured to condense the light combined by the light combining member (3’; Fig. 6) where, when combined with Huang, a first half of aspheric lens on which the light emitted from the first light emission area is incident via parts of the plurality of the first incident sections and on which the light emitted from the third light emission area is incident via parts of the plurality of the second incident sections; and a second half of aspheric lens on which the light emitted from the second emission area is incident via other parts of the 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Huang with Xu; because it allows focusing the light on a target and increase light intensity and power of the light source.
Neither Huang nor Xu teaches the condensing lens has a first aspheric lens and a second aspherical lens.
Breaking the aspherical condensing lens into two halves requires only routine skills in the art.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art to have the aspherical lens broken into two halves.
Regarding claims 14, Huang, as modified by Lin and Xu, further teaches the first to fourth light emission areas are formed by a plurality of light emitting elements, respectively (Fig. 1-7).  
Regarding claim 18, Huang and Lin teach the light sources to be used in projection display apparatus ([0006], [0007] of Huang).  It is well known in the art that a projection display apparatus has a light modulation device configured to modulate light emitted from the light .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lin and Xu and in further view of Ogino (US 5758940 A).
Regarding claim 15, neither Huang, Lin nor Xu teaches the first and second aspheric lenses are made up of a Fresnel lens having a plurality of small lenses.
Ogino teaches using linear Fresnel lens, which is a Fresnel lens having a plurality of small lenses, in place of convention lenses.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the conventional condensing lens with linear Fresnel lens; because it allows reducing the size of the optical system.
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Xu and Lin and in further view of Tanaka (US 20120133903 A1).
Regarding claim 16, neither Huang, Xu nor Lin teaches a parallelizing lens configured to parallelize the light incident from the condensing lens; a wavelength conversion element configured to convert an wavelength of a part of the light parallelized by the parallelizing lens; a diffusion element configured to diffuse another part of the light parallelized by the parallelizing lens; and a light combining device configured to combine the light converted by the wavelength conversion element and the light diffused by the diffusion element, the light combining device emitting the combined light. 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Huang, Xu and Lin with Tanaka; because it allows using lasers/LED in a projection device.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Regarding claim 1, applicant/s argue, 
The Office Action relies on Lin for disclosing the claimed holding member fixed inside the casing, the holding member being configured to hold the light combining member inside the casing. However, Lin does not disclose or suggest the currently amended features of claim 1. For example, with reference to Figs. 2-4 of Lin, there is no disclosure or suggestion of the claimed features. In particular, as shown in Fig. 3 of Lin, which is reproduced below, Lin merely discloses a housing 29 having 
Accordingly, in the configuration of Lin, all of first to third LED modules 26a, 26b, 26c are fixed inside the side walls. This is quite different from the claimed features, and the remaining applied art does not cure the deficiencies of Lin.  (Remarks; p. 10-12).
Examiner respectfully disagrees.  Lin unambiguously teaches a casing (271, 272, 273) to which the first light source section (26a/b/c) and the second light source section (26b/c/a) are attached outside; and a holding member (272 surfaces) fixed inside the casing, the holding member being configured to hold the light combining member (252) inside the casing (Fig. 2 and 3), the casing includes a first opening (the opening defined by 271) through which the first light passes and a second opening (the other opening defined by 271) through which the second light passes, and the first light source section is fixed to the casing so as to cover the first opening from outside of the casing and the second light source section is fixed to the casing so as to cover the second opening from outside of the casing (Fig. 2 and 3).

Regarding claim 22, applicant/s argue, 
As required by claim 22, and with reference to an exemplary embodiment of Fig. 21 of the present application, which is reproduced and annotated below, the pressing parts (protruding parts) 722-725 of second casing 72 are configured to press elastic members EM1- EM4 toward first casing 71. That is, in the present 
That is, in Sakigawa, the projection portion of module cover 306, which is fitted in groove 305, does not press an O-ring 302 in vertical direction, in the manner required by the claims. Thus, Sakigawa does not disclose the claimed features.  (Remarks; p. 12-14).
Examiner respectfully disagrees.  Sakigawa unambiguously teaches a second casing (306) overlapped on the first casing in an overlapping direction (horizontal direction) and connected to the first casing; and an elastic member (302); wherein: the second casing (306) includes a pressing part (projecting portion of the module cover 306 is fitted in the groove 305 of the pedestal 301 to press the liquid seal material 304 into the groove; [0034]), the elastic member (302) is arranged between the first casing (301) and the pressing part of the second casing (306), and the pressing part is configured to press the elastic member (302) toward the first casing (301) in the overlapping direction (horizontal direction; Fig. 4-6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:


Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882